David J. McGlothlin (17389 UT)
david@kazlg.com
Ryan L. McBride, Esq. (16218 UT)
ryan@kazlg.com
KAZEROUNI LAW GROUP, APC
2633 E. Indian School Road, Ste. 460
Phoenix, AZ 85016
Telephone: (800) 400-6808
Facsimile: (800) 520-5523

Attorneys for Plaintiff

                     IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF UTAH

FRANCISCO RODRIGUEZ, ON                        Case No. 2:20-cv-00120-JNP
BEHALF OF HIMSELF AND
OTHERS SIMILARLY SITUATED,                     REPLY TO DEFENDANT’S
                                               RESPONSE TO PLAINTIFF’S
                Plaintiff,                     MOTION FOR SUMMARY
                                               JUDGMENT AGAINST
v.                                             DEFENDANT CASCADE
                                               COLLECTIONS, LLC
CASCADE COLLECTIONS, LLC,
                                               Hon. Hon. Jill N. Parrish
                Defendant.


     I.     INTRODUCTION

          Defendant’s Opposition provides little support for its positions regarding the

FDCPA violations and its bona fide error defense.               Furthermore, Plaintiff has

sufficiently pled all three claims in its Complaint and its MSJ. Finally, based on the

relevant case law, Plaintiff has Article III standing. Therefore, Plaintiff respectfully


______________________________________________________________________
                                           1
requests this Court grant Plaintiff’s Motion for Summary Judgment as to the liability of

Defendant.

   II.     REPLY TO DEFENDANT’S                     RESPONSE        TO     PLAINTIFF’S
           STATEMENT OF FACTS
         6. Defendant admits it is a debt collector. [Exhibit C, pg. 13, l. 5-9, 13-14, 19-
         25].
         Defendant’s Response: Defendant admits it is a debt collector as it relates to
         Plaintiff only. As to the putative class it is disputed whether Defendant is a debt
         collector.
         Plaintiff’s Reply: Defendant cannot choose when it is a debt collector and
         when it is not. The FDCPA defines a "debt collector" as:

                [A]ny person who uses any instrumentality of
                interstate commerce of the mails in any business the
                principal purpose of which is the collection of any
                debts, or who regularly collects or attempts to collect
                directly, or indirectly, debts owed or due or asserted
                to be owed or due another.

         15 U.S.C. § 1692(a)(6); Washburn v. Saxon Mortg. Servs., 2012 U.S. Dist.

         LEXIS 204111 (D. Ut. 2012).

         Defendant further incorporates an additional 42 facts (over seven pages) from its

Motion for Summary Judgment. Plaintiff believes this is improper pursuant to DUCivR

7-1(a)(1). However, so as to promote efficiency and not to prejudice Plaintiff, Plaintiff

incorporates his responses to Defendant’s facts included in his Response to

Defendant’s Motion to Dismiss or alternatively for Summary Judgment.



______________________________________________________________________
                                            2
  III.     ARGUMENT

              A. Plaintiff Has Article III Standing

         The issue of Article III standing was not an issue brought up in Plaintiff’s

Motion for Summary Judgment. Therefore, Plaintiff does not believe it is properly

brought in Defendant’s response. In addition, Plaintiff addressed this argument in

Defendant’s Motion to Dismiss or alternatively for Summary Judgment. In order to

fully address Defendant’s arguments Plaintiff will address here again.

         To have standing to bring an action in federal court, the District Court examines

the following three factors: (1) an injury in fact, (2) fairly traceable to the challenged

conduct of the defendant, and (3) likely to be redressed by a favorable judicial

decision. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-561 (1992). The first

factor, injury in fact, is the only factor that seems to be called into question by

Defendant. An injury in fact must be both particularized and concrete. Lujan, 504 U.S.

at 560. An injury is particularized if it “affect[s] the plaintiff in a personal and

individual way.” Spokeo, Inc. v. Robins, 194 L. Ed. 2d at 644. An injury is concrete if

it is real and actually exists. Id. at 644-645. Congress is “well positioned to identify

intangible harms that meet minimum Article III requirements,” even if those harms

“were previously inadequate in law.” Spokeo at 645. Congress has the power to enact

statutes that create legal rights, “the invasion of which creates standing, even though no

injury would exist without the statute.” Linda R.S. v. Richard D., 410 U.S. 614, 617 n.3

______________________________________________________________________
                                            3
(1973). “[A] plaintiff who alleges a violation of a statutory right to receive information

alleges a concrete injury. Nicklaw v. CitiMortgage, Inc., 2016 U.S. App. LEXIS

18206; also See Fed. Election Comm'n v. Akins, 524 U.S. 11, 20-25, 118 S. Ct. 1777,

141 L. Ed. 2d 10 (1998); Havens Realty Corp. v. Coleman, 455 U.S. 363, 373-74, 102

S. Ct. 1114, 71 L. Ed. 2d 214 (1982). The Nicklaw court went on to agree with the

Spokeo ruling and say, “intangible injuries may satisfy the Article III requirement of

concreteness.” Id.

      The Spokeo Court also emphasized that Congress can elevate the violation of

procedural rights to a concrete injury if they protect against an identified harm, and “a

plaintiff in such a case need not allege any additional harm beyond the one Congress

has identified.” Spokeo at 646 (emphasis in original). Of course, “a bare procedural

violation” will not give rise to an Article III injury. Id. However, a “person who has

been accorded a procedural right to protect his concrete interests” has standing to assert

that right. Lujan, 504 U.S. at 572 n.7.

      The out-of-circuit Casillas case cited by Defendant found that the plaintiff “must

show that the violation harmed or ‘presented an 'appreciable risk of harm' to the

underlying concrete interest that Congress sought to protect.’” Casillas v. Madison

Ave. Assocs., 926 F.3d 329 (7th Cir. 2019). Distinguishing the Casillas case, a District

Court in the Tenth Circuit found “[w]ith respect to the alleged FDCPA violations at

issue in this case, ‘[a]n overwhelming majority of courts have determined sections

______________________________________________________________________
                                          4
1692e and 1692f of the FDCPA provide substantive rights to consumers,’ i.e., the right

to truthful and fair disclosures, not procedural rights like those Spokeo, Casillas, Hagy,

and Huff dealt with.” Zuniga v. TrueAccord, 2020 U.S. Dist. LEXIS 95445 (D. Nm.

2020) (citing Gause v. Med. Bus. Consultants, Inc., 424 F. Supp. 3d 1175, 1198 (M.D.

Fla. 2019) (emphasis added by Zuniga court)). The Zuniga court further found that

“Plaintiff need not allege any further harm to establish an injury in fact because she

alleges violations of substantive rights under Sections 1692e and 1692f.” Id at 18-19;

See also Cooper v. Stephen Bruce & Assocs., 2019 U.S. Dist. LEXIS 1013, 2019 WL

97826, at *4 (W.D. Okla.) (concluding that "where a plaintiff alleges that a defendant

violated the FDCPA by including a materially misleading statement in a debt-

collection letter ... she need not allege any further harm to demonstrate a concrete

injury for purposes of constitutional standing")

      Defendant has violated the FDCPA by including language in a letter that limits

Plaintiff’s and the putative class’s rights in three different ways as described in

Plaintiff’s Motion for Summary Judgment. Defendant’s violations of the FDCPA

constitute a concrete injury as defined by congress because congress has specifically

identified these rights in the FDCPA, which are substantive rights. See Spokeo at 646;

see also Zuniga at 18-19. Plaintiff need not allege additional harm beyond the statutory

violations of the FDCPA. See Id. Furthermore, Plaintiff has pled that the language used

by Defendant was confusing, which creates an appreciable risk of harm even under the

______________________________________________________________________
                                          5
non-controlling Casillas case cited by Defendant. See Plaintiff’s Complaint, ¶¶ 27, 31-

33 Therefore, Plaintiff has Article III standing and the case should not be dismissed.

              B. Plaintiff Claims Were Properly Pleaded

      As discussed in Plaintiff’s response to Defendant’s Motion to Strike and

Defendant’s Motion to Dismiss or alternatively for Summary Judgment, all three of

Plaintiff’s claims were properly pleaded and should not be stricken. Defendant is

essentially asking the Court for relief in this opposition, which is improper. However,

Plaintiff will thoroughly address the argument in an abundance of caution.

      The court may strike from a pleading an insufficient defense or any redundant,

immaterial,    impertinent,   or   scandalous   matter.   Fed.    R.   Civ.   P.   12(f).

“A motion to strike will usually be denied unless the allegations have no possible

relation to the controversy and may cause prejudice to one of the parties.” Thompson v.

Wash. Nat'l Ins. Co., 2015 U.S. Dist. LEXIS 164484 (D. Ut. 2015). “Striking a

pleading or part of a pleading is a drastic remedy and because a motion to strike may

often be made as a dilatory tactic, motions to strike under Rule 12(f) generally are

disfavored.” Kirby v. Tulsa Cmty. Coll., 2018 U.S. Dist. LEXIS 89559 (N.D. Okla.

2018) citing Oilfield Improvements, Inc. v. Coston, No. 10-CV-577-TCK-TLW, 2012

U.S. Dist. LEXIS 68104, at *3 (N.D. Okla. May 15, 2012) (internal citations

omitted); see 5C Charles Alan Wright & Arthur R. Miller, Federal Practice &

Procedure § 1382 (3d. ed. 2012).

______________________________________________________________________
                                          6
      If Defendant wanted to argue that Plaintiff’s complaint was too broadly pled, it

should have done so at the early pleading stage with a 12(b) motion to dismiss.

However, Defendant failed to do so. Therefore, the scope of Plaintiff’s Complaint

necessarily includes violations of any and all sections of the FDCPA including the

three claims in Plaintiff’s Motion for Summary Judgment. See Complaint ¶4. The three

claims alleged in Plaintiff’s Motion for Summary Judgment should be permitted as

they were properly pled. Thus, the Court should not strike any claims in Plaintiff’s

Motion for Summary Judgment.

                      i. Plaintiff’s Claims 1 and 2 Were Properly Pled in His
                         Complaint

      Regarding claims 1 and 2, Plaintiff very clearly pled which section of the

FDCPA was violated by Defendant, and included the language from the letter that

violated said section of the FDCPA in the Complaint. See Complaint ¶¶ 26-27, 32.

Plaintiff included the exact language of the collection letter that violated the FDCPA

for Plaintiff’s claims 1 and 2 alleged in the Complaint and Motion for Summary

Judgment.    See Complaint ¶¶ 26-27, 32. Further Plaintiff referenced 15 U.S.C.

§1692g(a) multiple times in the Complaint, which is the section that was violated by

the language in the Complaint. Defendant can make a reasonable inference from the

Complaint that claims under 15 U.S.C. §1692g(a) were alleged by Plaintiff. See

Burnett at 1236.



______________________________________________________________________
                                        7
      Defendant argues that Plaintiff’s use of the word “specifically” limits Plaintiff’s

claims to only the claims following the word “specifically” in paragraph 28 of

Plaintiff’s Complaint. By making this argument, Defendant is asking the Court to

completely ignore the rest of the Complaint, which more than sufficiently pleads

claims under all subsections of 15 U.S.C. §1692g(a). By using the word “specifically”,

Plaintiff was merely including an example of one way that Defendant violated the

FDCPA with the letter. Plaintiff was not intending to limit his claims to a particular

element or subsection of 15 U.S.C. §1692g(a). See Complaint ¶ 4.

                      ii. Plaintiff’s Claim 3 Was Properly Pled in His Complaint

      Regarding claim 3, Plaintiff included the section of the FDCPA that was

violated by Defendant as he did with Claims 1 and 2. Complaint ¶¶ 26-27, 32.

However, instead of including the exact language from the letter, Plaintiff referenced

the letter in question. Id. Defendant had possession of the letter and knew what was

included in the letter. Just as with Claims 1 and 2, this is sufficient to put Defendant

on notice of all claims under 15 U.S.C. §1692g(a).” See Bell at 570.

                     iii. There is No Prejudice to Defendant

      Defendant argues in its Motion to Strike that Plaintiff’s alleged “new” claims

prejudice Defendant. However, even if Defendant had not reasonably inferred claims

under 15 U.S.C. §1692g(a) as pled in the Complaint, Defendant has not and will not be

prejudiced going forward. Motions to strike “should be denied unless the challenged

______________________________________________________________________
                                         8
allegations have no possible relation or logical connection to the subject matter of the

controversy and may cause some form of significant prejudice to one or more of the

parties to the action.” Wright & Miller, supra, § 1382; see Parker v. City of Tulsa,

No.16-cv-0134-CVE-TLW, 2016 U.S. Dist. LEXIS 149669, at *3 (N.D. Okla. Oct. 28,

2016). Prejudice includes the increased time and expense required to conduct

discovery or prepare for trial on an irrelevant contention. See Parker, 2016 U.S. Dist.

LEXIS 149669, at *3.

      The significant and relevant facts in this case are based on a collection letter

drafted and sent by Defendant to Plaintiff and the putative class. The collection letter

in question has been in Defendant’s possession the entire case. The letter has not

changed. Plaintiff’s position as to the letter’s violations has not changed. Defendant’s

position has not changed. Nothing that Defendant could find out through discovery

will change the letter or the bases for the language in the letter violating the FDCPA.

Therefore, Defendant would not suffer any prejudice. Defendant would be in the same

place now had it contemplated all of the claims pled in Plaintiff’s Complaint.

            C. Defendant Violated the FDCPA and the Violation was Material
               Under the Least Sophisticated Consumer Standard

      Defendant argues that Plaintiff is a least sophisticated consumer. The least

sophisticated consumer is a hypothetical objective standard set by courts in part to

determine whether a material violation exists. See Moore v. Express Recovery Serv.,


______________________________________________________________________
                                          9
2019 U.S. Dist. LEXIS 718 (D. Ut. 2019) (citing Jensen v. Pressler & Pressler, 791

F.3d 413, 421 (3d Cir. 2015)). “Material false statements, we have held, are those that

could “cause the least sophisticated debtor to suffer a disadvantage in charting a course

of action in response to the collection effort.” Afewerki, 2015 U.S. Dist. LEXIS 186253

(9th Cir. 2017) (citing Tourgeman v. Collins Fin. Servs., Inc., 755 F.3d 1109, 1121 (9th

Cir. 2014)). Furthermore, courts have found that when there is a violation of an

enumerated section of the FDCPA that would mislead the least sophisticated

consumer, then the violation is clearly material. Donohue v. Quick Collect, Inc., 592

F.3d 1027 (9th Cir. 2010).

      Here, Defendant’s arguments regarding whether Plaintiff was confused or not

are irrelevant because the standard is an objective one. Id. Furthermore, the violation is

regarding the language in the letter, not Plaintiff’s reaction to the language in the letter.

Even if Plaintiff’s reactions were relevant, Plaintiff was confused by the misleading

language in the letter. See Declaration of Plaintiff Francisco Rodriguez in Support of

Plaintiff’s Motion for Summary Judgment “Plaintiff’s Decl.” (ECF # 17-1), ¶¶14-18.

            D. Defendant Has Failed to Assert a Valid Bona Fide Error Defense

      Defendant does not have a valid bona fide error defense mainly because it is

claiming the error was a mistake of law. A “defendant seeking the protection of

the bona fide error defense carries the burden of proving that the violation was 1)

unintentional, 2) a bona fide error, and 3) made despite the maintenance of procedures

______________________________________________________________________
                                            10
reasonably adapted to avoid the error.” Johnson v. Riddle, 443 F.3d 723 (10th Cir.

2006); see also Johnson v. Riddle, 296 F. Supp. 2d at 1287 (D. Utah 2003); see

also Johnson v. Riddle, 305 F.3d at 1121 (10th Cir. 2002).

      Whereas the intent prong of the bona fide error defense is a subjective test, the

bona fide and the procedures prongs are necessarily objective tests. See Kort v.

Diversified Collection Servs., Inc., 394 F.3d 530, 537 (7th Cir. 2005); Rosado v.

Taylor, 324 F. Supp. 2d 917, 933 (N.D. Ind. 2004); Caputo v. Prof'l Recovery Servs.,

Inc., 261 F. Supp. 2d 1257-58, 1255 (D. Kan. 2003); Shapiro v. Haenn, 222 F. Supp.

2d 29, 43 n.8 (D. Me. 2002); Hartman v. Meridian Fin. Servs., Inc., 191 F. Supp. 2d

1031, 1045 (W.D. Wis. 2002); Edwards v. McCormick, 136 F. Supp. 2d 795, 801 n.8

(S.D. Ohio 2001).

      As the text of § 1692k(c) indicates, the procedures component of the bona fide

error defense involves a two-step inquiry: first, whether the debt collector

"maintained"- i.e., actually employed or implemented--procedures to avoid errors; and,

second, whether the procedures were "reasonably adapted" to avoid the specific error

at issue. See 15 U.S.C. § 1692k(c); see also Jenkins v. Heintz, 124 F.3d 824, 834, 835

(7th Cir. 1997) (finding debt collector conclusively established procedures prong

where the debt collector actually employed both general procedures to comply with the

FDCPA and specific procedures designed to avoid the error at issue); Frye v. Bowman,

193 F. Supp. 2d 1070, 1088-89 (S.D. IN 2002) (finding procedure prong satisfied

______________________________________________________________________
                                         11
based on debt collector's unrebutted evidence that it maintained both general and

specific procedures).

      Here, there are multiple problems with Defendant’s alleged bona fide error

defense.

                   i.   Mistake of Law is Not a Bona Fide Error

      Defendant alludes to the “error” committed by Defendant having to do with

drafting the incorrect language in the letter that did not comply with the FDCPA. See

Defendant’s Motion for Summary Judgment, pg. 29. This is a mistake of law, and as a

result, the “error” was intentional under the bona fide error defense. The United States

Supreme Court in Jerman found that the bona fide error defense in § 1692k(c) does not

apply to a violation of the FDCPA resulting from a debt collector's incorrect

interpretation of the requirements of that statute. Jerman v. Carlisle, McNellie, Rini,

Kramer & Ulrich, L.P.A., 559 U.S. 573 (S. Ct. 2010). The Supreme Court further

analyzed that “[w]e have long recognized the “common maxim, familiar to all minds,

that ignorance of the law will not excuse any person, either civilly or criminally.” Id. at

581 citing Barlow v. United States, 32 U.S. 404, 7 Pet. 404, 411, 8 L. Ed. 728

(1833) (opinion for the Court by Story, J.). “Our law is therefore no stranger to the

possibility that an act may be “intentional” for purposes of civil liability, even if the

actor lacked actual knowledge that her conduct violated the law.” Jerman at 583




______________________________________________________________________
                                           12
citing Kolstad v. American Dental Assn., 527 U.S. 526, 119 S. Ct. 2118, 144 L. Ed. 2d

494 (1999).

       Courts have further clarified the mistake of law defense to bona fide error:

              Since proof of intent is not necessary to establish
              an FDCPA violation, Defendants may not shoehorn an
              advice-of-counsel defense into the statute. Mistake of law
              is explicitly excluded from the bona fide error defense. In
              addition, attorneys have been found not to be exempt
              from liability for FDCPA violations under a litigation
              exemption.

Irwin v. Mascott, 112 F. Supp. 2d 937 (N.D. Ca. 2000).

       Defendant’s procedures regarding drafting the language in the letter includes

employing its attorney, Chad Rasmussen, to draft and review the letters for compliance

with the law before they are sent. Exhibit C, pg. 32-34, l. 1-3; pg. 35-37, l 5-7.

Incidentally, Mr. Rasmussen is also the owner of Defendant. Id. at pg. 12, l. 7-8.

According to Defendant, Defendant’s procedures subsequently involve Defendant’s

office manager reviewing the letters to see if the correct contact information for

consumers is included. Id. at pg. 33, l. 8-22. According to Defendant, Defendant’s

office manager will review to see if the language in the letter complies with the law. Id.

Neither Ms. Tartaglia nor Mr. Morris are attorneys. Exhibit C, pg. 9, l. 22-25; Exhibit

F, pg. 7-8, l. 19-1.

///

///

______________________________________________________________________
                                           13
                   ii.   There Was not An Error

      Defendant has not admitted or identified an error that led to including the

violating language in the error. In fact, Defendant’s Fed. R. Civ. P. 30(b)(6) witness,

Tucker Morris, gave contradictory and confusing testimony on the subject. First, Mr.

Morris testified there was not an error made in regards to the letter. Exhibit C, pg. 31, l.

19-25. Then, when questioned by his own attorney, Mr. Morris retracted his previous

statement and testified there was an error and the error was the fault of Diana Tartaglia,

the former office manager for Defendant. Exhibit C, pg. 55, l. 1-12. Finally, when

pressed by Plaintiff’s counsel, Mr. Morris testified that if there was a violation of the

FDCPA, then there was an error. Exhibit C, pg. 63, l. 8-21. However, if there was not a

violation of the FDCPA, then there was not an error made by Defendant. Id. In order to

have a bona fide error defense, Defendant must identify an error, and in turn, admit to a

violation. See Wilhelm v. Credico, Inc., 519 F.3d 416, 420 (8th Cir. 2008) (An

identified error must be ‘objectively bona fide,’ which the Eighth Circuit has clarified

means ‘plausible and reasonable,’ and must have been ‘made despite the use of

procedures reasonably adapted to prevent that specific error.’) [bold emphasis

added].    Defendant’s      head-spinning    testimony    demonstrates     not   only    its

misunderstanding of the bona fide error defense, but more importantly its willingness

to say anything to avert liability.

///

______________________________________________________________________
                                            14
                  iii.   Defendant Did not Maintain Reasonable Procedures

      Plaintiff’s counsel subsequently deposed Diana Tartaglia, the former office

manager for Defendant. Ms. Tartaglia testified that in her capacity as office manager, it

was not in her job description to review the letters to see if they complied with the law.

Exhibit F, pg. 25-26, l. 11-1. Ms. Tartaglia further denied that she had made an error in

sending out the letter to Plaintiff. Id. at pg. 28-29, l. 13-7. Ms. Tartaglia also testified

that in her capacity as office manager, Defendant had never asked her to review the

language in the letter except for the purpose of confirming contact information for

consumers. Id. at pg. 25, l. 11-25. Therefore, even if mistakes of law were allowed to

be used in support of a bona fide error (which they should not be), Defendant still

failed to maintain the procedures described by Defendant’s 30(b)(6) representative

because Ms. Tartaglia was not directed to review the letter at issue. Id. Additionally,

Defendant’s procedure that an office manager without a law degree reviews language

to make sure it complies with the FDCPA is not reasonably adapted to avoid

specifically alleged violating language in the letters. Therefore, Defendant’s alleged

procedures were not reasonably adapted. Additionally, the procedures were not

followed.

      Moreover, Defendant was not able to provide a procedure for how often the

collection letters should be reviewed by its attorney. Exhibit C, pg. 33-34, l. 8-15. The

last time that Mr. Rasmussen had reviewed the particular template for the collection

______________________________________________________________________
                                           15
letter that was sent to Plaintiff was in January of 2018, nearly a year and a half before

the letter was sent to Plaintiff on April 26, 2019. Id. at pg. 34-35, l. 16-4. Thus the

procedures described by Defendant are not reasonable.

                 iv.   Defendant’s Case Law Is Distinguishable

      Defendant essentially cites two cases in support of its alleged bona fide error

defense. The first is Johnson v. Riddle, 305 F.3d 1107, 1121 (10th Cir. 2002).

Defendant correctly points out that the 10th Circuit in Johnson found that the bona fide

error may be applicable to debt collectors collecting amounts not permitted by law.

Johnson at 1123-1124. However, the later U.S. Supreme Court of case, Jerman,

overturned this finding, holding that the bona fide error defense in § 1692k(c) does not

apply to a violation of the FDCPA resulting from a debt collector's incorrect

interpretation of the requirements of that statute. Jerman, 559 U.S. 573 (S. Ct. 2010).

Furthermore, Defendant’s “error” here was not attempting to collect legally incorrect

amounts from Plaintiff. The error was instead including language that clearly averted

from the FDCPA and would clearly mislead the least sophisticated consumer.

      The second case Defendant cites in support of its response is Abdollahzadeh v.

Mandarich Law Group, which found there was a valid bona fide error defense for a

defendant that relied on the original creditor for information regarding the statute of

limitations. Abdollahzadeh v. Mandarich Law Group, 922 F.3d 810 (7th Cir. 2019).

Defendant here did not rely on an original creditor to draft its collections letters. It

______________________________________________________________________
                                          16
instead relied on its attorney (who is the owner of Defendant) to draft and review the

violating collection letter sent to Plaintiff. The facts are quite distinct. Abdollahzadeh is

not persuasive here.

  IV.     CONCLUSION

        Based on the in-circuit and out-of-circuit case law, Plaintiff has Article III

standing. Furthermore, Plaintiff has properly pled all three of the claims made in his

Motion for Summary Judgment and there is no prejudice to Defendant as a result of the

three claims. Defendant’s arguments regarding the least sophisticated consumer show

its lack of understanding of the standard and its arguments are unpersuasive. Finally,

Defendant has failed to meet any of the three prongs of the bona fide error defense.

Therefore, the Court should grant Plaintiff’s Motion for Summary Judgment.


Dated: August 28, 2020                           KAZEROUNI LAW GROUP, APC

                                                 By: /s/ Ryan L. McBride
                                                     Ryan L. McBride, Esq.
                                                     Attorney for Plaintiff




______________________________________________________________________
                                            17
                            CERTIFICATE OF SERVICE
      A copy of the foregoing Reply to Defendant’s Opposition to Plaintiff’s Motion
for Summary Judgment against Defendant has been filed this 28th day of August 2020,
through the Court’s electronic filing system. All parties may access the foregoing via
the Court’s electronic filing system.

                                            By: /s/ Ryan L. McBride
                                                Ryan L. McBride, Esq.




______________________________________________________________________
